Sohnader, Attorney General,
We have your request to be advised on three questions, as follows:
1. Can you regard as official a printed but uncertified “population bulletin” issued by the Department of Commerce and purporting to contain the number and distribution of the inhabitants of Pennsylvania, as per the fifteenth census of the United States?
2. Is the form of certificate attached to your inquiry appropriate for elevating to a higher classification a county whose population entitles it to reclassification under section 32 of the Act of May 2, 1929, P. L. 1278?
3. Do you have authority, by certificate, to reduce in classification a county whose population, as shown by the last census, is less than that required to include it in the class to which it now belongs?
In answer to your first question, we beg to advise that, in our opinion, you should have before you a certified copy of the bulletin of the Department of Commerce, showing the number and distribution of inhabitants of this Commonwealth, as a basis for taking any action under the Act of May 2, 1929, P. L. 1278.
In response to your second question: The form which you submitted is as follows:
“I, John S. Fisher, Governor of the Commonwealth of Pennsylvania, do hereby certify, as directed by the act providing for the classification of counties, approved May 2, 1929, P. L. 1278, that according to the ‘Fifteenth Census of the United States, 1930,’ as published in a ‘Population Bulletin’ entitled ‘Pennsylvania, Number and Distribution of Inhabitants,’ officially issued on Dec. 13, 1930, by the Bureau of the Census of the United States, Department of Commerce, the County of McKean now has a population of fifty-five thou*205sand one hundred and sixty-seven (55,167), and that said county is, therefore, a County of the Sixth Class, with all of the rights, powers and duties of counties of that class, as provided by law.”
We are of the opinion that this form of certificate is proper and in accordance with the Act of 1929. You have, doubtless, noted that, under the act, the great seal of the Commonwealth must be impressed on the certificate.
With respect to your third question:
Section 32 of the Act of 1929 provides that “the classification of counties shall be ascertained and fixed according to their population by reference from time to time to the last preceding decennial United States census.” It then provides specifically that you shall issue your certificate evidencing that a county has been advanced in classification because of an increase in population, but it is silent regarding the procedure for establishing, officially, the reclassification of a county downwards.
In our opinion, the Act of 1929 automatically reduces a county from a higher to a lower class if the latest decennial United States census establishes the fact that the population of the county is less than that which would entitle it to remain in the class to which it belonged when the last previous census was taken; and while the act does not render it the mandatory duty of the Governor to certify this fact as he is required to certify an advance in classification, nevertheless, in our opinion, he may, at his option, issue a certificate indicating a reduction in classification. If he does so, the certificate should be similar in form to that which the act specifically requires in the case of an advance in classification, and should be similarly recorded.
Prom C. P. Addams, Harrisburg:, Pa.